Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/214,235 filed on 03/26/2021.
Claims 1-4, 5-6, 7, 8  are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is  objected to because of the following informalities:  Regarding to claim 7, transitional phrase “comprising:” is missing. One of ordinary skill in the art does not know where in the text the preamble of the claim starts and ends, and where the main body begins and finishes.  Clarification and Appropriate correction is required.

Claim 8 is  objected to because of the following informalities:  Regarding to claim 8, transitional phrase “comprising:” is missing. One of ordinary skill in the art does not know where in the text the preamble of the claim starts and ends, and where the main body begins and finishes.  Clarification and Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11038629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the application serial number 17/214,235
Claim 1 of U.S. Patent No. 11038629
A method of operating a transmitting user equipment (Tx UE) in a wireless communication system, the method comprising:
A method of operating a transmitting user equipment (Tx UE) in a wireless communication system, the method comprising:
receiving, by the Tx UE from a base station, a radio resource control (RRC) configuration message relate to a logical channel group,
receiving, by the Tx UE, a first radio resource control (RRC) configuration-related message;
wherein the RRC configuration message includes information informing that Sidelink hybrid automatic repeat request (HARQ) is enabled or disabled;
wherein the first RRC configuration-related message includes information that informs whether sidelink hybrid automatic repeat request (HARQ) is enabled or disabled, and wherein whether the sidelink HARQ is enabled or disabled is configured per logical channel group,
based on the RRC configuration message, transmitting, by the Tx UE to a receiving UE (Rx UE), a message indicating that HARQ is enabled/disabled
wherein based on receiving the first RRC configuration-related message, the Tx UE transmits a second configuration-related message to the Rx UE, and wherein the second configuration-related message includes sidelink HARQ enable or HARQ disable configuration information





Claim 3  of the application serial number 17/214,235
Claim 3  of U.S. Patent No. 11038629
wherein based on that HARQ is enabled, the Tx UE receives a HARQ feedback from the Rx UE.
wherein based on the second configuration-related message indicating that the sidelink HARQ is enabled, the Tx UE receives an HARQ ACK/NACK for the message from the Rx UE.








Claim 5  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11038629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 5  of the application serial number 17/214,235
Claim 10 of U.S. Patent No. 11038629
A transmitting user equipment (Tx UE) device comprising: at least one processor; and at least one computer memory operatively coupled to the at least one processor and storing instructions which, when executed, cause the at least one processor to perform operations, wherein the operations include
A transmitting user equipment (Tx UE) configured to operate in a wireless communication system, the Tx UE comprising: at least one processor; and at least one computer memory operatively coupled to the at least one processor and storing instructions which, when executed, cause the at least one processor to perform operations comprising:
receiving, from a base station, a radio resource control (RRC) configuration message relate to a logical channel group, wherein the RRC configuration message includes information informing that Sidelink hybrid automatic repeat request (HARQ) is enabled or disabled; and based on the RRC configuration message, transmitting, to a receiving UE (Rx UE), a message indicating that HARQ is enabled/disabled.
receiving, by the Tx UE, a first radio resource control (RRC) configuration-related message; and transmitting, by the Tx UE, a message to a receiving UE, wherein the first RRC configuration-related message includes information that informs whether sidelink hybrid automatic repeat request (HARQ) is enabled or disabled, and wherein whether the sidelink HARQ is enabled or disabled is configured per logical channel group, wherein upon receipt of the first RRC configuration-related message, the Tx UE transmits a second configuration-related message to the Rx UE, and wherein the second configuration-related message includes sidelink HARQ enable or HARQ disable configuration information.



Claim 7   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11038629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 7   of the application serial number 17/214,235
Claim 10 of U.S. Patent No. 11038629
Wherein the operations include receiving, from a base station, a radio resource control (RRC) configuration message relate to a logical channel group, wherein the RRC configuration message includes information informing that Sidelink hybrid automatic repeat request (HARQ) is enabled or disabled; and based on the RRC configuration message, transmitting, to a receiving UE (Rx UE), a message indicating that HARQ is enabled/disabled.
receiving, by the Tx UE, a first radio resource control (RRC) configuration-related message; and transmitting, by the Tx UE, a message to a receiving UE, wherein the first RRC configuration-related message includes information that informs whether sidelink hybrid automatic repeat request (HARQ) is enabled or disabled, and wherein whether the sidelink HARQ is enabled or disabled is configured per logical channel group, wherein upon receipt of the first RRC configuration-related message, the Tx UE transmits a second configuration-related message to the Rx UE, and wherein the second configuration-related message includes sidelink HARQ enable or HARQ disable configuration information.




Claim 8    is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11038629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 8    of the application serial number 17/214,235
Claim 10 of U.S. Patent No. 11038629
wherein the operations include receiving, from a base station, a radio resource control (RRC) configuration message relate to a logical channel group, wherein the RRC configuration message includes information informing that Sidelink hybrid automatic repeat request (HARQ) is enabled or disabled; and based on the RRC configuration message, transmitting, to a receiving UE (Rx UE), a message indicating that HARQ is enabled/disabled
receiving, by the Tx UE, a first radio resource control (RRC) configuration-related message; and transmitting, by the Tx UE, a message to a receiving UE, wherein the first RRC configuration-related message includes information that informs whether sidelink hybrid automatic repeat request (HARQ) is enabled or disabled, and wherein whether the sidelink HARQ is enabled or disabled is configured per logical channel group, wherein upon receipt of the first RRC configuration-related message, the Tx UE transmits a second configuration-related message to the Rx UE, and wherein the second configuration-related message includes sidelink HARQ enable or HARQ disable configuration information.



Allowable Subject Matter
Claims 2, 4, 6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412